ORDER

PER CURIAM.
AND NOW, this 26th day of June, 2003, Alfred A. Porro, Jr., having been disbarred from the practice of law in the State of New Jersey by Order of the Supreme Court of New Jersey dated October 30, 2002; the said Alfred A. Porro, Jr., having been directed on January 28, 2003, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Alfred A. Porro, Jr., is disbarred from the practice of law in this Commonwealth retroactive to March 3, 2000, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.